DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and remarks filed on October 24, 2020 have been reviewed and considered.  Claims 1-6, 8-9, 13-15, and 30 are pending in which claims 1 and 13 are amended; claims 7, 10-12, 16-29, and 31-36 are cancelled.

Response to Arguments
Applicant's arguments filed on October 24, 2020 have been fully considered but they are not persuasive.
	Applicant’s Argument: The Office Action objects to the specification as failing to provide proper antecedent basis for the claimed subject matter with respect to the disclosure regarding the exterior surfaces of the finger. The Office Action similarly rejects claims 1, 2, 3 and 13 for lack of written description with respect to the same issues. While Applicant believes proper antecedent basis and adequate written description is provided for all of the claim limitations in at least FIGS. 1- 2b, 4a, 4b, and paragraphs [0010], [0023], [0024], [0029], [0030], and [0031], Applicant has amended the claims to remove the objected to language and consistent with the Examiners suggestions during the interview.
	Examiner’s Response:  Claims 2-3 have not been amended since the last Office Action, therefore, the objections and rejections under 35 U.S.C. 112(a) to those claims 

	Applicant’s Second Argument: These amendments clarify and further distinguish the claims over Mattesky, White, Bevier and Karkanen —namely, none of these prior references alone or in combination teach or disclose the elements of the claims as amended, and particularly the specific arrangement of high and low coefficient exterior surface areas that provide novel aspects necessary for a throwing glove. Mattesky the primary reference is directed to a method of manufacturing multilayer gloves. Neither Mattesky nor the other cited references teach or disclose the benefits of confining high coefficient of friction material to the areas of a throwing glove as required by Applicant.
	Further, it would not have been obvious to combine these references as none of Mattesky, White, Bevier or Karkanen, sought to solve the problem of providing a cold weather glove for use in throwing a baseball and none taught or discloses a glove that would particularly locate high coefficient of friction material only in portions corresponding to preferred contact points on a baseball, while avoiding having any high coefficient of friction on non-preferred contact points that could otherwise potentially interfere with throwing.
	Examiner’s Response:  The examiner disagrees.  Since applicant is still claiming only portions of the various fingers and/or thumb and portions of ventral and dorsal surfaces of the glove in regards to the high and low coefficient friction materials, the prior art still reads.  A portion does not designate a complete surface of a particular .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Regarding Claim 1, the limitations “wherein a ventral facing exterior surface of the ventral palm portion extending from the wrist opening to the pinky, ring, middle and index finger portions and to the thumb portion, a ventral facing exterior surface of the pinky finger portion, a ventral facing exterior surface of the ring finger portion, and a dorsal facing exterior surface of the middle, index and thumb finger portions are solely of low coefficient of friction material” in lines 20-25.
Regarding Claim 2, the limitations of “wherein the inwardly and outwardly facing side portions of the pinky finger, the middle finger and the index finger have exterior surfaces that have no high coefficient of friction material” in lines 14-16.
 Regarding Claim 3, the limitations of “and the outwardly facing side portion of the thumb portion has an exterior surface that has no high coefficient of friction of material” in lines 8-10.
Regarding Claim 13, the limitations of “wherein a high coefficient of friction material is applied over the low coefficient of friction material and confined to an exterior ventral surface of the proximal, middle and distal phalanges of the index and middle finger portions, an exterior ventral surface of the thumb portion, an inwardly facing side surface of the thumb portion, and an inwardly facing side surface of the ring finger portion” in lines 14-20 and “wherein a relief portion is provided in the high coefficient material at an interface between the proximal and middle phalanges and between the middle and distal phalanges in lines 21-22. 

Claim Objections
Claim 13 is objected to because of the following informalities:  “the high coefficient material” is believed to be in error for - -the high coefficient of friction material- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claim 2, the limitations of “wherein the inwardly and outwardly facing side portions of the pinky finger, the middle finger and the index finger have exterior surfaces that have no high coefficient of friction material” in lines 14-16 was not disclosed at the time the application was originally filed and is therefore considered new matter.  The examiner recommends to claim this language in a positive form only since applicant has no support for the negative limitation.
Regarding Claim 3, the limitations of “and the outwardly facing side portion of the thumb portion has an exterior surface that has no high coefficient of friction of material” in lines 8-10 was not disclosed at the time the application was originally filed and is therefore considered new matter.  The examiner recommends to claim this language in a positive form only since applicant has no support for the negative limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattesky (US PG Pub 2005/0268374).                                                                                                                                                                                              
	Regarding Claim 13, Mattesky discloses of an enhanced grip athletic glove (10, see Figures 1-2) adapted to receive the human hand comprising:
	a glove body (via 18 of 16) having a least a palm portion and a thumb portion, an index finger portion, a middle finger portion, a ring finger portion, and a pinky finger portion (see Figures 1-2 and diagram below);
	wherein the glove body includes a ventral surface (see Figures 1-3 and diagram below), a dorsal surface (see Figures 1-3 and diagram below), and inwardly facing and outwardly facing side surfaces extending between a ventral and dorsal surfaces of the thumb, index, middle, ring and pinky finger portions (see Figures 1-3 and example diagram below for random finger portions), wherein the inwardly facing side surface of the ring finger portion is adjacent to and facing the middle finger portion and the inwardly facing side surface of the thumb portion is adjacent to and facing the index finger portion (see Figures 1-3 and example diagram below for random finger portions);
	wherein the glove body (via 18 of 16) is composed of a low coefficient of friction material [0027]-[0029]; 
	wherein each of the index finger portion and the middle finger portion comprises a proximal, middle and distal phalange (see Figure 1), and 
	wherein a high coefficient of friction material (via 14) is applied over the low coefficient of friction material and confined to an exterior ventral surface of the proximal, middle and distal phalanges (note exterior ventral surfaces of 14 around each 24’ of the index and middle finger portions in Figure 1) of the index and middle finger portions via Figure 1, an exterior ventral surface of the thumb portion (note exterior ventral surface of 14 on the thumb around 24’ as shown in Figure 1), an inwardly facing side surface of the thumb portion (note diagram below), and an inwardly facing side surface of the ring finger portion (note diagram below);
	wherein a relief portion (via each 24’) is provided in the high coefficient material (via 14) at an interface between the proximal and middle phalanges and between the middle and distal phalanges, see Figure 1;
	wherein the high coefficient of friction material (via 14) is applied over the exterior surface of the low coefficient of friction material (via 18 of 16) by one or more of an adhesive or sewing, ([0031], [0034]);
	wherein the pinky finger portion, the ventral surface of the ring finger portion, the ventral surface of the palm portion, and the dorsal surface of the glove lack high coefficient of friction material (via areas of 24 and 24’, see Figures 1 & 3), (Figures 1-3 and 8, [0027]-[0031], [0033]-[0034]).

    PNG
    media_image1.png
    903
    846
    media_image1.png
    Greyscale

	Regarding Claims 14-15, Mattesky discloses the invention as claimed above.  Further Mattesky discloses:
	(claim 14), wherein the low coefficient of friction material (via 18 of 16) is one of neoprene, leather, sheep skin, goat skin, cotton, wool, spandex, nylon, polyester or synthetic fibers [0027]-[0029]; and wherein the high coefficient of friction material (via 14) is one of silicone or rubber material [0033]; 
	(claim 15), wherein the low coefficient of friction material (via 18 of 16) is neoprene [0027]-[0029] and the high coefficient of friction material (14) is a silicone material [0033], (Figures 1-3 and 8, [0027]-[0031], [0033]-[0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (USPN 6,029,276) in view of Karkanen (USPN 4,507,807).
	Regarding Claim 1, White discloses of an athletic glove (10) capable of being worn on a human hand and engaging with a game ball (see Figure 5), the athletic glove comprising:
	a ventral glove portion (see Figure 5) is formed from a low coefficient of friction of material (via 16/28, note leather, rawhide, burlap, cotton, polyester, (Col. 3, lines 53-57), and includes a ventral palm portion (via area of 16 as shown in Figure 5), a ventral pinky finger portion (26, via Figure 5), a ventral ring finger portion (24, via Figure 5), a ventral middle finger portion (22, via Figure 5), and a ventral index finger portion (20, via Figure 5) and a ventral thumb portion (18, via Figure 5), the ventral glove portion adapted to cover a ventral side of a hand (see Figure 5); and
	a dorsal glove portion (see Figure 5, opposite side as shown) is formed from a low coefficient of friction of material (via 16/28, note leather, rawhide, burlap, cotton, polyester, (Col. 3, lines 53-57)), and includes a dorsal palm portion (via area of 16 opposite as shown in Figure 5), a dorsal pinky finger portion (26, opposite as shown in Figure 5), a dorsal ring finger portion (24, opposite as shown in Figure 5), a dorsal middle finger portion (22, opposite as shown in Figure 5), and a dorsal index finger portion (20, opposite as shown in Figure 5) and a dorsal thumb portion (18, opposite as shown in Figure 5), the dorsal glove portion adapted to cover a dorsal side of the hand (see Figure 5);
	wherein the ventral glove portion engages with the dorsal glove portion to form a glove base composed of low coefficient of friction of material (via 16/28, note leather, rawhide, burlap, cotton, polyester, (Col. 3, lines 53-57)), and having an interior surface and an exterior surface, a wrist opening capable of receiving a hand, and a palm portion, a pinky finger portion, a ring finger portion, a middle finger portion, and an index finger portion adapted to respectively receive a palm and pinky, ring, middle, and index fingers, and a thumb portion adapted to receive a thumb (see Figure 5);
	wherein a high coefficient of friction material (30) is applied to (via 28 & 32) the low coefficient of friction of material (via 16) on a ventral facing exterior surface of a distal phalange portion (via area of 30) of each of the middle finger portion (22) and the index finger portion (20) and the thumb portion (18);
	wherein a ventral facing exterior surface of the ventral palm portion (via area of 16 as shown in Figure 5) extending from the wrist opening to the pinky, ring, middle and index finger portions and to the thumb portion, a ventral facing exterior surface of the pinky finger portion (26, via Figure 5), a ventral facing exterior surface of the ring finger portion (24, via Figure 5), and a dorsal facing exterior surface of the middle (via dorsal facing exterior surface 28 of 22, see Figure 5, Col. 3, lines 50-57), index (via dorsal facing exterior surface 28 of 20, see Figure 5, Col. 3, lines 50-57), and thumb (via dorsal facing exterior surface 28 of 18, see Figure 5, Col. 3, lines 50-57) finger portions are solely of low coefficient of friction of material (see Figure 5, Col. 3, lines 50-57), (Figure 5, Col. 3, lines 38-67, Col. 4, lines 1-57, Col. 5, lines 14-22).
	However, White does not disclose wherein the high coefficient of friction material is applied over the material of the ventral facing exterior surface of a distal phalange portion of each of the middle finger portion, the index finger portion and the thumb portion.
	Karkanen teaches of a glove (2) wherein a high coefficient of friction material (via 6) is applied over (see Figures 1-2) the material of a ventral facing exterior surface of a distal phalange portion of each of the middle finger portion (via 8, see Figure 1), the index finger portion (via 8, see Figure 1) and the thumb portion (via 10, see Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the high coefficient of friction material is applied over the material of the ventral facing exterior surface of a distal phalange portion of each of the middle finger portion, the index finger portion and the thumb portion as taught by Karkanen as a matter of obviousness to try so that the connection between the high coefficient of friction material & the material of the ventral facing exterior surface of a distal phalange portion of each of the middle finger portion, the index finger portion and the thumb portion is a more, smooth level surface which would prevent snagging and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
	Regarding Claims 4-5 and 8-9, the device of White as modified by Karkanen discloses the invention as claimed above.  Further White discloses:
	(claim 4), wherein the low coefficient of friction material (via 16 & 28, note leather, rawhide, burlap, cotton, polyester, (Col. 3, lines 53-57)) is one or more of neoprene, leather, sheep skin, goat skin, cotton, wool, spandex, nylon, polyester or synthetic fibers, (Col. 3, lines 50-57);
	(claim 5), wherein the high coefficient of friction material (via 30) is a one or more of a silicone or rubber material, (Col. 4, lines 1-24);
	(claim 8), wherein the high coefficient of friction material (via 30) is disposed on ventral facing exterior surfaces of at least a distal, middle, and proximal phalanges portions of the middle (via 22) and index finger portions (via 20), see Figure 5;
	(claim 9), further comprising a relief portion (portion between 30 & 28 @ 32) at phalanges joint portions of the ventral facing middle (via 22) and index finger (via 20) portions (see Figure 5), (Col. 3, lines 38-67, Col. 4, lines 1-57, Col. 5, lines 14-22).

	Regarding Claim 1 (second interpretation, as best understood), White discloses of an athletic glove (10) capable of being worn on a human hand and engaging with a game ball (see Figure 6), the athletic glove comprising:
	a ventral glove portion (see Figure 6) is formed from a low coefficient of friction of material (via 16/28, note leather, rawhide, burlap, cotton, polyester, (Col. 3, lines 53-57), and includes a ventral palm portion (via area of 16 as shown in Figure 6), a ventral pinky finger portion (26, via Figure 6), a ventral ring finger portion (24, via Figure 6), a ventral middle finger portion (22, via Figure 6), and a ventral index finger portion (20, via Figure 6) and a ventral thumb portion (18, via Figure 6), the ventral glove portion adapted to cover a ventral side of a hand (see Figure 6); and
	a dorsal glove portion (see Figure 6, opposite side as shown) is formed from a low coefficient of friction of material (via 16/28, note leather, rawhide, burlap, cotton, polyester, (Col. 3, lines 53-57), includes a dorsal palm portion (via area of 16 opposite as shown in Figure 6), a dorsal pinky finger portion (26, opposite as shown in Figure 6), a dorsal ring finger portion (24, opposite as shown in Figure 6), a dorsal middle finger portion (22, opposite as shown in Figure 6), and a dorsal index finger portion (20, opposite as shown in Figure 6) and a dorsal thumb portion (18, opposite as shown in Figure 6), the dorsal glove portion adapted to cover a dorsal side of the hand (see Figure 6);
	wherein the ventral glove portion engages with the dorsal glove portion to form a glove base composed of low coefficient of friction of material (via 16, note leather, rawhide, burlap, cotton, polyester, (Col. 3, lines 53-57), and having an interior surface and an exterior surface, a wrist opening capable of receiving a hand, and a palm portion, a pinky finger portion, a ring finger portion, a middle finger portion, and an index finger portion adapted to respectively receive a palm and pinky, ring, middle, and index fingers, and a thumb portion adapted to receive a thumb (see Figure 6);
	wherein a high coefficient of friction material (30) is applied to (via 28 & 32) the low coefficient of friction of material (via 16) on a ventral facing exterior surface of a distal phalange portion (via area of 30) of each of the middle finger portion (22), the index finger portion (20) and the thumb portion (18);
	wherein a ventral facing exterior surface of the ventral palm portion (via area of 16 as shown in Figure 6) extending from the wrist opening to the pinky, ring, middle and index finger portions and to the thumb portion, a ventral facing exterior surface of the pinky finger portion (26, via Figure 6), a ventral facing exterior surface of the ring finger portion (via ventral facing exterior surface of 28 of 24, via Figure 6), and a dorsal facing exterior surface of the middle (via dorsal facing exterior surface 28 of 22, see Figure 6, Col. 3, lines 50-57), index (via dorsal facing exterior surface 28 of 20, see Figure 6, Col. 3, lines 50-57), and thumb (via dorsal facing exterior surface 28 of 18, see Figure 6, Col. 3, lines 50-57) finger portions are solely of low coefficient of friction of material (see Figure 6, Col. 3, lines 50-57), (Figure 6, Col. 3, lines 38-67, Col. 4, lines 1-57, Col. 5, lines 14-22).
	However, White does not disclose wherein the high coefficient of friction material is applied over the material of the ventral facing exterior surface of a distal phalange portion of each of the middle finger portion, the index finger portion and the thumb portion.
	Karkanen teaches of a glove (2) wherein a high coefficient of friction material (via 6) is applied over (see Figures 1-2) the material of a ventral facing exterior surface of a distal phalange portion of each of the middle finger portion (via 8, see Figure 1), the index finger portion (via 8, see Figure 1) and the thumb portion (via 10, see Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the high coefficient of friction material is applied over the material of the ventral facing exterior surface of a distal phalange portion of each of the middle finger portion, the index finger portion and the thumb portion as taught by Karkanen as a matter of obviousness to try so that the connection between the high coefficient of friction material & the material of the ventral facing exterior surface of a distal phalange portion of each of the middle finger portion, the index finger portion and the thumb portion is a more, smooth level surface which would prevent snagging and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
	Regarding Claims 2-3 and 30 (second interpretation), the device of White as modified by Karkanen discloses the invention as claimed above.  Further White discloses:
	(claim 2, second interpretation, as best understood), wherein the ventral pinky finger portion, the ventral ring finger portion, the ventral middle finger portion, and the ventral index finger portion respectively engage with the dorsal pinky finger portion, the dorsal ring finger portion, the dorsal middle finger portion, and the dorsal index finger portion to form diametrically opposed inwardly facing and outwardly facing side portions between a dorsal facing portion and a ventral facing portion of each of the pinky finger portion, the ring finger portion, the middle finger portion, and the index finger portion of the glove (via Figure 6),
	wherein the inwardly facing side portion of the ring finger portion (via 24) is adjacent to and facing the outwardly facing side portion of the middle finger portion (via Figure 6), and 
	wherein the inwardly facing side portion at a distal phalange portion of the ring finger portion (24) has an exterior surface composed of comprising a high coefficient of friction material (via 30) disposed longitudinally along the ring finger portion of the glove (see Figure 6), and
	wherein the inwardly and outwardly facing side portions of the pinky finger (via 26), the middle finger (via 28 of 22) and the index finger (via 28 of 20) have exterior surfaces that have no high coefficient of friction material (via 16), (Figure 6, Col. 3, lines 38-67, Col. 4, lines 1-57, Col. 5, lines 14-22);
	(claim 3, second interpretation), wherein: the ventral portion of the thumb portion engages with the dorsal portion of the thumb portion to form diametrically opposed inwardly facing and outwardly facing side portions between a dorsal facing portion and a ventral facing portion of the thumb portion (via 18, see Figure 6),
	the inwardly facing side portion of the thumb portion (18) is adjacent to and facing an inwardly facing side portion of the index finger portion (20) and
	wherein a majority of an inwardly facing side portion at a distal phalange portion of the thumb portion (via 30 of 18, see Figure 6) has an exterior surface comprising a high coefficient of friction material (via 30 of 18, see Figure 6) and the outwardly facing side portion of the thumb portion (via 28 of 18) has an exterior surface that has no high coefficient of friction of material (via 28 of 18 via 16), (Figure 6, Col. 3, lines 38-67, Col. 4, lines 1-57, Col. 5, lines 14-22);
	(claim 30, second interpretation), wherein the high coefficient of friction material (via 30) extends longitudinally from a tip of the ring finger portion (via 24, see Figure 6) to the palm portion (via 16) of the glove (10) (via 28 and/or if a wearer touches the tip of 24 to the palm portion 16), (Figure 6, Col. 3, lines 38-67, Col. 4, lines 1-57, Col. 5, lines 14-22).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (USPN 6,029,276) in view of in view of Karkanen (USPN 4,507,807) as applied to claim 1 above, and in further in view of Fricke et al. (US PG Pub 2012/0210483) (hereinafter “Fricke”).
	Regarding Claim 6, the device of White as modified by Karkanen discloses the invention as substantially claimed above.  Further Karkanen discloses wherein the high coefficient friction of material (via 6) is attached over the low coefficient of friction material (via 16 of White-note as modified above) by one or more of an adhesive or sewing (via 11), (Col. 2, lines 4-18).
	The device does not disclose wherein the low coefficient of friction material is neoprene and the high coefficient of friction material is a silicone material.
	Fricke discloses of a hand device wherein the low coefficient of friction material is neoprene [0052] and the high coefficient of friction material is a silicone material [0053].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of White as modified by Karkanen wherein the low coefficient of friction material is neoprene and the high coefficient of friction material is a silicone material as taught by Fricke so that the glove material may be continuous and that the high coefficient of friction material is friction enhancing as well as adhesion assisting material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732